MANTON, Circuit Judge.
In each of the above cases the United States has filed a suggestion. This is a motion whereby it is prayed that the court quash process issued herein and dismiss the libel, with costs, on the ground that the court is without jurisdiction. The claim is that each vessel is not subject to the jurisdiction of the court, because of the rule as to immunity from suit ,of a sovereign. It is said, because the subject-matter is not within the jurisdiction of the court, a suit in rem cannot be maintained because a maritime lien does not exist against a public vessel. The cause of suit arose while the vessels were in public service and then were immune from process.
*215In well-considered cases in the District Court since, it Iras been held that a collision or breach of obligation created a lien, but that the lien was unenforceable while the vessel remained in the government’s possession ; that when such a vessel ceased to be in the government’s possession, the lien against it is enforceable and process may be issued. The Jeanette Skinner (D. C.) 266 Fed. 396 (Judge Rose); The Gloria, (D. C.) 267 Fed. 931 (Judge Mack). The immunity which attaches to a public vessel merely prevents the enforcement of the lien which is created in favor of a libelant if his claim be good.
This rule may seem harsh as against a new owner, but the language of Justice Brown in Tucker v. Alexandroff, 183 U. S. 424, 22 Sup. Ct. 195, 46 L. Ed. 264, is pertinent:
“A ship is born when she is launched, and lives so long as her identity i-s preserved. Prior to her launching, she is a mere congeries of wood and iron— an ordinary piece of personal property — as distinctly a land structure as a house, and subject only to mechanics’ liens created by state law and enforceable in the state courts. In the baptism of launching she receives her name, and from the moment her keel touches the water she is transformed, and becomes a subject of admiralty jurisdiction. She acquires a personality of her own, becomes competent to contract, and is individually liable for her obligations, upon which she may sue in the name of her owner, and be sued in her own name. Her owner’s agents may not he her agents, and her agents may not he her owner’s agents. ⅞ ⅞ * She is capable, too, of committing a tort, and is responsible in damages therefor. She may also become a quasi bankrupt, may be sold for the payment of her debts, and thereby receive a complete discharge from all prior liens, with liberty to begin a new life, contract further obligations, and perhaps be subjected to a second sale.” 183 V. S. 438, 22 Sup. Ct. 201, 46 L. Ed. 264.
The new owner must take the vessel subject to whatever Hen exists against her, and he must therefore make inquiry as to the past of the ship and the liens thereon.
The objections to the jurisdiction of the court are overruled.